Here, the petition alleged that petitioner had physically
                abused the child. The district court found that while petitioner was not
                served with a summons, he had actual notice of a letter sent to him
                advising him of the trial date. Specifically, an investigator for Social
                Services testified that she sent a letter via certified mail to petitioner's
                residence, and he signed a receipt for the letter. This court has held that
                actual notice is not a substitute for service of process.   See C.H.A. Venture
                v. G.C. Wallace Consulting Eng'rs, Inc., 106 Nev. 381, 384, 794 P.2d 707,
                709 (1990). Because petitioner was not properly served with a summons
                under NRS 432B.520, the district court lacked jurisdiction to adjudicate
                the petition as to him. Id.
                              Accordingly, we grant this petition and we issue a writ of
                mandamus directing the district court to enter an order vacating the
                master's findings and recommendations that sustained the May 28, 2010,
                abuse and neglect petition as to petitioner.'
                              It is so ORDERED.




                                         Hardesty

                  06.04,

                Parraguirre




                       'Although the master's findings and recommendations were never
                reduced to writing, the district court entered an order on March 18, 2013,
                denying petitioner's objection to the master's recommendations, which
                effectively affirmed the master's findings and recommendations.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                        cc:              Hon. Frank P. Sullivan, District Judge, Family Court Division
                                         Special Public Defender
                                         Attorney General/Carson City
                                         Clark County District Attorney
                                         Clark County District Attorney/Juvenile Division
                                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                                       3
(0) 1947A

                (1:H11MZeKZ2ZEffffftMMMVe5S4